Citation Nr: 0734555	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected residuals of right knee injury, and 
degenerative joint disease, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had over 13 years active duty service ending in 
December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2004, a statement of the case was issued 
in November 2004, and a substantive appeal was received in 
January 2005.


FINDING OF FACT

There is x-ray evidence of degenerative joint disease of the 
right knee, but there is no recurrent subluxation or lateral 
instability; there is no additional functional loss due to 
pain, weakness, incoordination, or fatigue so as to limit 
flexion to 15 degrees or less or so as to limit extension to 
20 degrees or more.


CONCLUSION OF LAW

The criteria for the entitlement to a disability rating in 
excess of 20 percent for right knee degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5256-5263 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2004.  
The letter predated the July 2004 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The April 2004 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and private medical records.  There is no indication 
of relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains reports of VA examinations performed in April 
2004 and February 2007.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

The Board notes that the veteran initially claimed 
entitlement to service connection for right knee disability 
in February 2001.  A December 2003 rating decision granted 
service connection for residuals, right knee injury, 
assigning a 10 percent disability rating, effective February 
2001.  In March 2004, the veteran claimed entitlement to an 
increased rating on the basis that he has degenerative joint 
disease and limited mobility in his right knee.  He also 
reported that he intended to undergo right knee corrective 
surgery in April 2004.  A July 2004 rating decision assigned 
a 20 percent disability rating, effective March 26, 2004; 
assigned a temporary total convalescence evaluation under 38 
C.F.R. § 4.30, effective April 26, 2004; and, assigned a 20 
percent evaluation, effective June 1, 2004.  The veteran has 
expressed satisfaction with the 20 percent disability rating 
assigned to residuals, right knee injury; however, he appears 
to be claiming entitlement to a separate compensable rating 
as a result of his diagnosed degenerative joint disease.

In April 2004, the veteran underwent a VA examination.  The 
Board notes that such VA examination was conducted six days 
prior to his right knee arthroscopic surgery.  The veteran 
reported that he had been employed with VA food service for 
the past two plus years, and had not missed any time from 
work.  He complained of constant pain in the anterior medial 
right knee.  The veteran reported an average pain level of 5 
out of 10, increasing to 8 out of 10.  He reported the pain 
would increase when standing with work, walking, bending 
knees, cold weather, and coaching Little League baseball.  He 
denied any flare-ups or incapacitating episodes.  He reported 
stiffness and swelling, in the right greater than the left 
knee.  He reported instability and weakness in the right 
knee.  He reported that he had fallen six times over the past 
year due to his right knee giving way.  He reported 
catching/locking in his right greater than his left knee.  He 
reported no spasms or scar problems.  He reported he 
experienced increased right knee pain when sitting for longer 
than 20 minutes, driving for more than 30 minutes, and 
standing for longer than 15 minutes.  He experienced 
increased right knee pain and swelling upon walking 2 blocks.  
He reported he must sit when putting on shoes and socks, 
otherwise his right knee gives way.  He reported increased 
right knee pain when arising from the toilet.  He reported 
that he avoids crouching at work and does not do yard work or 
climb ladders at home.  He has worn a right knee sleeve for 
the previous 2 years; however, denied the use of a walking 
aide.  He reported pain in the right knee at the level of 6 
out of 10 while sitting.  He reported pain in the right knee 
at the level of 8 out of 10 while standing.  The examiner 
noted a moderate right limp and slow gait speed.  He reported 
pain at the level of 8 out of 10 while tip-toe walking and 
heel walking.  

Upon physical examination, both knees were found to be tender 
in the patellofemoral edges and medial knee, right greater 
than left.  Effusion was assessed.  There was no increased 
warmth or ligamentous laxity.  Joint crepitance with motion 
was noted.  The right knee had 90 degrees of flexion and zero 
degrees of extension.  There was painful arc of motion from 
70 degrees to 90 degrees of flexion of the right knee.  There 
was additional loss of 5 degrees range of motion in the right 
knee due to pain.  There was weakened movement and excess 
fatigability, right knee greater than left knee.  Patello-
femoral crepitance and effusion were found in the right knee.  
There was increased medial right knee pain with McMurray's 
testing.  Reflexes in the right knee were 2 out of 3.  The 
right knee was assessed with a torn medial meniscus and 
degenerative joint disease.  The right knee was determined to 
have worsened since discharge or last compensation and 
pension exam, and the examiner noted that he was undergoing 
arthroscopic surgery in six days.  Functional impairment of 
the right knee was assessed as moderately severe.  

Two days later, VA outpatient treatment records reflect that 
the veteran sought an orthopedics consultation.  His right 
knee flexed to 130 degrees with full extension.  No laxity 
was found.  X-rays revealed mild arthritis bilaterally.  The 
examiner acknowledged that the veteran was undergoing right 
knee arthroscopy four days later.

On April 26, 2004, the veteran underwent an operation for 
right knee arthroscopy, partial medial meniscectomy, and 
debridement at the Group Health Cooperative.  Following the 
operation, there was a diagnosis of Grade IV osteoarthritis 
of the right knee, with degenerative tear of the medial 
meniscus.  

VA outpatient treatment records dated in August 2004 reflect 
that the veteran sought follow-up treatment for status post 
right knee arthroscopy and menisectomy.  He reported that 
pain is minimal, and generally following a day of work.  He 
had been treating with ice and NSAIDs when experiencing 
swelling.  He denied any locking or popping of the knee.  He 
reported occasional swelling at the end of the day and 
questionable discoloration.  The knee was found to be stable 
with no effusion or edema.  Strength was found to be 5/5.  
There was no locking or popping found and flexion/extension 
was zero to 140 degrees.  The examiner's assessment was 
bilateral osteoarthritis status post right knee arthroscopy 
doing well.

VA outpatient treatment records reflect that in October 2004, 
the veteran was referred for chronic bilateral knee pain due 
to his osteoarthritis.  He reported working in food service 
and constantly being on his feet with progressive pain and 
some pain at night and limitation of exercise.  On physical 
examination, both knees were found to be cool with trace 
effusions.  Both knees had full range of motion without 
ligamentous laxity.  There was minimal patellar crepitus and 
moderate joint crepitus with some pain.  X-rays revealed 
moderate degenerative changes , but joint space was fairly 
well maintained in both compartments bilaterally.  The 
examiner's impression was osteoarthritis of both knees.

In February 2007, the veteran underwent another VA 
examination.  The veteran reported pain occurring four times 
per day lasting for one hour.  The characteristic of the pain 
was aching and crunchy in nature.  He reported a pain level 
of 6 out of 10.  The pain can be elicited by physical 
activity, but relieved by rest, Aleve, and ice.  Squatting 
and kneeling worsened the problem.  He denied any 
incapacitation.  Based on the veteran's descriptions, the 
functional impairment was noted to be avoidance of squatting, 
stretching, kneeling, and walking.  On physical examination 
of the right knee, there were signs of tenderness, heat, and 
crepitus.  The right knee had 120 degrees of flexion and 
negative 10 degrees of extension, and pain occurred at 120 
degrees flexion and negative 10 degrees of extension.  The 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  The anterior and posterior cruciate 
ligaments test of the right knee was within normal limits.  
The medial and lateral collateral ligaments stability test of 
the right knee was within normal limits.  The medial and 
lateral meniscus test of the right knee was within normal 
limits.  An x-ray of the right knee revealed degenerative 
arthritic changes.  The examiner acknowledged the VA 
established diagnosis of status post right knee injury, which 
had progressed to degenerative joint disease of the right 
knee based on subjective pain and objective loss of range of 
motion.  The examiner noted that the effect of the condition 
on the veteran's usual occupation is pain with walking, 
driving and bending.  

II.  Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5258, pertaining to "cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint," a maximum 20 percent 
rating is warranted.

III.  Analysis

Initially, the Board notes that the RO has assigned a 20 
percent disability rating pursuant to Diagnostic Code 5258, 
which is the maximum rating assignable under this diagnostic 
code.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 
1997).  The Board notes that the veteran has expressed 
satisfaction with regard to the disability rating assigned to 
residuals of his right meniscal tear; however, appears to 
request a separate compensable rating for his diagnosed 
degenerative joint disease of the right knee.  As will be 
explained in detail below, however, a separate rating is not 
warranted due to prohibited pyramiding under 38 C.F.R. 
§ 4.14.  The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

With regard to the veteran's contention that separate ratings 
are warranted under Code 5258 for cartilage disability and 
for arthritis under range of motion criteria, the Board views 
the criteria to be overlapping.  "Locking" under Code 5258 
would appear to be another aspect of limitation of motion 
which is also contemplated under Codes 5260 and 5261.  Pain 
is also listed under Code 5258, and pain must also be 
considered under Codes 5260 and 5261.  

Degenerative joint disease is to be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, which is rated as arthritis 
under Diagnostic Code 5003.  In turn, this requires rating 
the veteran's disability under the rating criteria for 
limitation of motion, Diagnostic Codes 5260 and 5261.  In 
consideration of this rating criteria, a disability rating in 
excess of 20 percent is not warranted.  Specifically, on 
April 2004 VA examination, his flexion was to 90 degrees, and 
extension was to zero degrees, and he experienced painful arc 
of motion from 70 to 90 degrees of flexion of the right knee.  
Moreover, he had an additional loss of 5 degrees of motion 
due to pain.  Based on such objective findings, however, the 
evidence does not reflect flexion limited to 15 degrees.  
Notwithstanding this, two days later, he had flexion to 130 
degrees.  Status post arthroscopy, in August and October 
2004, he had normal range of motion.  However, at the 
February 2007 VA examination, his flexion was noted to be 
limited to 120 degrees with pain.  In any event, such 
objective finding does not amount to a disability rating in 
excess of 20 percent under Diagnostic Code 5260.  Although 
examination findings reflect limitation of motion, it does 
not constitute a compensable rating under Diagnostic Code.  

The February 2007 examiner reported extension to -10 degrees.  
Normal extension is to 0 degrees, and a compensable rating 
under Code 5261 is for application when extension is limited 
to 10 degrees.  Although it is somewhat unclear whether the 
reported extension to "-10" degrees was meant to be the 
same as limitation of extension to "10" degrees, the Board 
notes that all prior examinations showed extension to 0 
degrees.  At any rate, even if the Board were to find that 
extension is now limited to 10 degrees, a 10 percent rating 
under Code 5261 would not benefit the veteran.  He is 
currently rated 20 percent under Code 5258 and there would 
obviously be no benefit to replace the current 20 percent 
rating with a 10 percent rating.  As discussed earlier, 
separate ratings under Codes 5258 and 5261 would result in 
prohibited pyramiding.    

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not seem to apply to 
the veteran's case given that he has not demonstrated a 
compensable rating Code 5260 based on a strict adherence to 
the limitation of motion criteria.    

The Board has also given consideration to the possibility of 
assigning a separate evaluation for the veteran's right knee 
disability under Diagnostic Codes 5003 and 5257, which is 
allowed so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability); VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately); but see 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  Per the February 2007 examiner's opinion, 
the veteran's status post right knee injury had progressed to 
degenerative joint disease of the right knee.  Despite the 
veteran's complaints of instability and locking, however, 
objective examinations have not shown recurrent subluxation 
or lateral instability.  Examinations conducted in April 2004 
and October 2004 showed no ligamentous laxity.  Moreover, on 
February 2007 VA examination, the anterior and posterior 
cruciate ligaments test; medical and lateral collateral 
ligaments stability test; and medical and lateral meniscus 
test of the right knee were within normal limits.  Thus, 
despite the veteran's subjective complaints, objective 
examinations do not show recurrent subluxation or lateral 
instability to warrant a compensable disability rating under 
Diagnostic Code 5257.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. §§  4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The February 2007 VA examiner specifically noted 
that his functional impairment is avoidance of squatting, 
stretching, kneeling and walking, and the examiner opined 
that his joint function is not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The Board finds, however, that the present 
20 percent rating takes into consideration the veteran's 
complaints of knee pain and functional loss, thus, the Board 
finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a 
basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-
07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's knee disability.  See Schafrath, 1 Vet. App. at 
592-593.

Diagnostic Code 5256 provides for a rating in excess of 20 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the knee.  There is 
no clinical evidence to support a finding of a compensable 
impairment of the tibia and fibula, consequently, there is no 
basis for evaluating the veteran under Diagnostic Code 5262.  
Genu recurvatum, as rated pursuant to Diagnostic Code 5263, 
is inapplicable as it has not been diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Although the veteran has expressed 
experiencing pain upon prolonged standing at work, he has 
denied missing any time from work due to his right knee 
disability, other than undergoing arthroscopic surgery in 
April 2004 for which he was assigned a temporary total rating 
due to convalescence.  Nor does the evidence reflect frequent 
periods of hospitalization due to his right knee disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right knee disability is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


